Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/696691, filed on 9/6/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 1 “uniform” is a relative term which renders the claimed subject matter vague and indefinite. It is unclear how uniform the temperature distribution must be under normal operation to define the metes and bounds of the claimed invention.  Examiner has taken it that any temperature distribution can be a uniform temperature.
	Regarding claim 9, it is unclear if the side plates referred to in the claimed subject matter are the separation plates of independent claim 1, see line 10, or some other newly introduced claim limitation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927).

	Regarding claim 1, Examiner has taken the claimed supercritical fluid to be an article worked upon with limited patentable weight in an apparatus claim and that the apparatus of the cited prior art is capable of processing supercritical fluids.
Hay discloses a uniform (any temperature profile on the surface of the rollers is considered to be uniform – see Abs) temperature roller system (what follows is an intended use of the roller) for uniform temperature exchange by supercritical fluid (article worked upon – the 
a roller body (see heat transfer or chill roll 15) which includes: 
a roller shell (see chambers 51 of col. 3, ll. 2 and Fig. 2) having an internal hollow portion (see hollow elongate configuration of col. 2, ll. 37) divided into a first chamber (see annular chamber 51), a second chamber (annular space 41), and a third chamber (see conduit 52) by a pair of separation plates (see spacer plate 65) wherein the second chamber is an enclosed space; 
a rotary shaft (see drive shaft 59) which are disposed on two side plates (see first end plate assembly 57 and second end plate assembly 58) of the roller shell, respectively; a plurality of heating/cooling modules (see baffles 47 and 53) mounted in the second chamber and each of which having two ends connected to the pair of the separation plates correspondingly.


    PNG
    media_image1.png
    489
    887
    media_image1.png
    Greyscale

Hay is missing a second rotary shaft as claimed in independent claim 1 and discloses a single, unitary rotary shaft.

	Doing so had the benefit that it allowed for the roller to have improved strength as a cantilevered article.  [0141]. This was desirable in the apparatus of Hay.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the multiple shafts of Okano to the apparatus of Hay to make the rod separate into two rods to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved strength of the apparatus under cantilevered loads.  
 
Regarding claim 6, Hay/Okano renders obvious wherein at least one of the heating/cooling modules is a temperature exchange module (what follows is an intended use of the heating/cooling modules) for heating/cooling having two ends (see annotated drawing of Fig. 2 – the right side is one end, the left side is another end) communicate with the first chamber (the left side outside roller is first chamber) and the third chamber (the right side outside the roller is the third chamber), respectively; a channel is mounted in each of the rotary shafts for input and output of a temperature regulating medium (considered the flow paths within the mandrel(s) in the combination); the channels communicate with the first chamber and the third chamber (see annotated Fig), respectively so that the temperature regulating medium (considered to be the fluid flow – article worked upon) flows into the first chamber through one of the rotary shafts for expansion in the first chamber effectively; then the temperature regulating medium flows into the first chamber through one of the rotary shafts (what follows is an intended use) for expansion in the first chamber effectively (that the pressure increases is a constraint on the cross-sectional area of the roller apparatus more than property of the fluid flow/pump); then the temperature regulating medium passes through the temperature exchange 
[AltContent: textbox (Heat exchange
Fluid (see abs) is temperature regulating medium.  See col. 4, ll. 40-55)][AltContent: textbox (First chamber (annular chamber 51))][AltContent: textbox (Third chamber ( spacers 38))][AltContent: textbox (Channel 2 (passageway 42))][AltContent: arrow][AltContent: textbox (Rotary shafts)][AltContent: oval][AltContent: arrow][AltContent: textbox (Channel 1)][AltContent: arrow][AltContent: oval][AltContent: arrow]
    PNG
    media_image2.png
    518
    844
    media_image2.png
    Greyscale


Regarding claim 7, Hay discloses wherein at least one of the temperature exchange modules for heating/cooling is provided with a plurality of heat exchange fins.  The fins are interpreted as spacers 38 which extend outwardly from the flow path.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927) with evidence from Castor (US 2002/0130430).

Regarding claim 8, Hay nor Okano discloses wherein the supercritical fluid is selected from the group consisting of carbon dioxide, water, methane, ethane, propane, ethylene, propene, methanol, ethanol, acetone and a combination thereof.
The cited apparatus is capable of processing supercritical fluids as understood by one of ordinary skill in the art.  See MPEP 2114(II) and 2115.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927), and Kikuno (US 2011/0277494).

Regarding claim 2, Hay does not disclose wherein the roller shell is made of metal.
	In the same field of endeavor of heat exchanger apparatuses (see title), Kikuno (US 2011/0277494) discloses that the heat exchanger can be manufactured from metal tube.  [0165].
	Kikuno would have been the selection of a known design for its intended use and was a known material to affect heat transfer.  [0065].
	Therefore, it would have been obvious to one of ordinary skill in the art to select a metal for the construction of the roller as in Kikuno in the apparatus/heat exchange roller of Hay to arrive at the claimed invention before the effective filing date because doing so would have been the selection of a known design for its intended use and was a known material to affect heat transfer.

Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927), and Yiflach (US 2012/0104648) with evidence from DiNello (US 2006/0003044).

	Regarding claim 3, Hay nor Okano disclose wherein at least one of the heating/cooling modules is an electric-heating module.
	In the same field of endeavor of heat exchange rollers (see abs, [0067]), Yiflach discloses wherein the roller may be cooled by thermoelectric cooling (one side of the 
	Regarding the alternative that the heating module is an electric heating module, a thermoelectric module is capable of heating or cooling the region it touches.  See DiNello at [0086].
	Thermoelectic elements had the benefit that they allowed for adaptation of the cooling or heating processes to the desired temperature.  Doing so had the benefit that it increased the mechanical strength of the material.  [0057]. This was desirable in the apparatus of Hay.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the thermoelectric device Yiflach to the apparatus of to arrive at the claimed invention before the effective filing date because doing so allowed for the increased mechanical strength of the material.

	Regarding claim 5, Hay does not disclose wherein at least one of the heating/cooling modules is a thermoelectric cooling module.
In the same field of endeavor of heat exchange rollers, Yiflach discloses wherein the roller may be cooled by thermoelectric cooling (one side of the thermoelectric gets hot and the other cold, as understood by one of ordinary skill in the art, so even though it is cooling by name, it heats a region of the apparatus as well).  [0055].
	Thermoelectic elements had the benefit that they allowed for adaptation of the cooling or heating processes to the desired temperature.  Doing so had the benefit that it increased the mechanical strength of the material.  [0057]. This was desirable in the apparatus of Hay.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the thermoelectric device Yiflach to the apparatus of to arrive at the claimed invention before the effective filing date because doing so allowed for the increased mechanical strength of the material.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927), Yiflach (US 2012/0104648), and Fuseya (US 2005/0115059).

Regarding claim 3, Hay nor Okano disclose wherein at least one of the heating/cooling modules is an electric-heating module.
	In the same field of endeavor of heat exchange rollers, [0008], Fuseya discloses wherein at least one of the electric heating modules is an induction heating module.  [0072] and [0076] all discloses inductor coils as heating modules.
	Fuseya discloses that the induction is a way of heating the roller with a reasonable expectation of success.  [0003]. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the electric/induction heating module of Fuseya with the apparatus of Hay to arrive at the claimed invention before the effective filing date because doing so was a way of heating the roller with a reasonable expectation of success.

	Regarding claim 4, Hay, Okano, nor Yiflach discloses wherein at least one of the electric heating modules is an induction heating module.
	In the same field of endeavor of heat exchange rollers, [0008], Fuseya discloses wherein at least one of the electric heating modules is an induction heating module.  [0072] and [0076] all discloses inductor coils as heating modules.
	Fuseya discloses that the induction is a way of heating the roller with a reasonable expectation of success.  [0003]. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the electric/induction heating module of Fuseya with the apparatus of Hay to arrive at the claimed .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay (US 4631016) and further in view of Okano (US 2011/0030927) with evidence from Lyon (US 2016/0256902).
	
Regarding claim 9, Hay nor Okano discloses wherein a check valve is arranged at one of the side plates of the roller body and communicating with the second chamber.
With a high pressure/temperature system, one of ordinary skill in the art would have been motivated to add a check valve to prevent the apparatus from explosion during pressure build-ups.  Therefore, there was motivation to add the check valve to either the upstream or downstream end of the roller shaft.  See Lyon [0047].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the check valve of Lyon with the apparatus of Hay to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of explosion from pressure build-ups.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712